Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Regarding claim 1, GE Medical discloses a method for magnetic resonance imaging (MRI) guided respiratory gated radiotherapy (abstract, para. 82, discussing a method and system for a MRI guided gated radiation therapeutic system [where the system discussed using CT can be implemented with MRI in a corresponding role}), comprising:
acquiring images of a tissue in a subject (para. 40, 82, wherein the CT[MRI] machine is used for detecting the patient’s breathing and the CT images and a breathing signal are collected at the same time and the collected CT images are marked with time information [phase} in the breathing cycle and then based on the respective phase information, all the CT images are respectively divided into groups to form 3D
images over time [i.e., 4D CT or motion models]; para. 52, discussing controlling the radiation beam on the basis of the correlation relation between the characteristic signal and the external signal [surrogate signal] comprises sorting the CT images to obtain a 4D-CT image; para. 82, wherein the images may be MRI images);
measuring, using the images, a position of the tissue in the images to determine motion of the tissue (para. 54, discussing the precise position of the lesion site in the particular phase can be determined through the 4D-CT image. In controlling the radiation beam, it is necessary to determine according to the correlation relation between the characteristic signal and the external signal [surrogate signal] whether the current respiratory phase is identical with or adjacent to the particular respiratory phase. When the patient is in the particular respiratory phase of the breathing cycle, the lesion site in the body is in a particular position. This particular position is in a therapeutic
region [i.e., a region where the radiation reaches]. Only in the particular respiratory phase {or adjacent respiratory phase] corresponding to the particular position, can the radiation beam be emitted);
acquiring a surrogate respiratory signal contemporaneously with acquiring the images (paras. 8, 49, wherein respiratory gated radiation therapy usually includes two modes. In the first mode, an internal surrogate organ is used for detecting the motion of the lesion site, and a real-time imaging system, e.g., an X-ray imaging system, is used to provide the positional information of a tag for indicating the motion of the lesion site. In the second mode, external surrogates are used, and various external surrogates, e.g., a strainmeter bound to the patient's body, an air-bag, a real-time position management [RPM] module, can be used; para. 49, wherein because different external
signal types [surrogate signal] may be used during the gated therapy, a most suitable internal image feature may be selected based on the external signal to generate a characteristic signal. For example, when the external signal [surrogate signal] is provided by a respiratory binding strip around the body, the characteristic signa! obtained by using the body area feature can be well associated with [even identical
with] the external signal [surrogate signal]; para. 52, discussing controlling the radiation beam on the basis of the correlation relation between the characteristic signal and the external signal [surrogate signal] comprises sorting the CT images to obtain a 4D-CT image;
measuring a current external signal {surrogate signal] of the gated radiation therapy to determine a current respiratory phase; and
controlling the radiation beam on the basis of the correlation relation of the current respiratory phase and a characteristic signal with the external signal [surrogate signal]. According to one embodiment, setting the gated radiation therapeutic system on the basis of the obtained 4D-CT image comprises setting the gated radiation therapeutic system on the basis of the obtained 4D-CT image and the characteristic signal);
correlating motion of the tissue and the surrogate respiratory signal to create a motion model for the subject (para. 54, 58, 64, discussing the precise position of the lesion site in the particular phase can be determined through the 4D-CT image. In controlling the radiation beam, it is necessary to determine the correlation relation between the characteristic signal and the external signal [surrogate signal] whether the current respiratory phase is identical with or adjacent to the particular respiratory phase {i.e., a motion model]. When the patient is in the particular respiratory phase of the breathing cycle, the lesion site in the body is in a particular position. This particular |
position is in a therapeutic region [i.e., a region where the radiation reaches]. Only in the particular respiratory phase [or adjacent respiratory phase] corresponding to the particular position, can the radiation beam be emitted; para. 61, wherein the characteristic signal based on the patient's body surface motion is provide [i.e., a motion model}); and 
administering a gated radiotherapy treatment wherein the gating is based upon the motion mode! (para. 54, 58, 61, 64, 72, discussing control the radiation beam i.e., administering gated radiotherapy treatment] on the basis of the current respiratory phase and the correlation relation of the characteristic signal and the external signal [the motion model).
Regarding claim 2, GE Medical discloses the method of claim 1 wherein the motion model includes a surrogate respiratory signal (paras. 8, 49, wherein respiratory gated radiation therapy usually includes two modes. In the first mode, an internal surrogate organ is used for detecting the motion of the lesion site, and a real-time imaging system, e.g., an X-ray imaging system, is used to provide the positional information of a tag for indicating the motion of the lesion site. In the second mode, external surrogates are used, and various external surrogates, e.g., a strainmeter bound to the patient's body, an air-bag, a real-time position management [RPM] module, can be used; para. 49, wherein because different external signal types [surrogate signal] may be used during the gated therapy, a most suitable internal image feature may be selected based on the external signal to generate a characteristic signal. For example, when the external signal [surrogate signal] is provided by a respiratory binding strip around the body, the characteristic signal obtained by using the body area feature can be well associated with [even identical with] the external signal [surrogate signal]) and a time derivative of the surrogate respiratory signal (paras. 8, 39, 40, 49, wherein the external signal [surrogate signal] over time is used to create the 4D motion model).
Regarding claim 5, GE Medical discloses the method of claim 1 further comprising training the motion model using the images of the tissue prior to correlating motion of the tissue and the surrogate respiratory signal (para. 8, 40, 49, discussing collected CT images are marked with time information in the breathing cycle [i.e., phase], and then based on the respective phases, all the CT images are respectively divided into groups and three-dimensional CT images are reconstructed, wherein the three-dimensional images of the phases form a three-dimensional image sequence over time, i.e., 4D-CT [training the motion model)).
Regarding claim 6, GE Medical discloses the method of claim 1 further comprising updating the motion model using a recently-acquired image of the tissue of the subject (paras. 40-45, discussing acquiring new images and sorting them into the phase groups).
Regarding Claim 12, GE Medical discloses a system for performing image guided respiratory gated radiotherapy (abstract, para. 82, discussing a method and system for a MRI guided gated radiation therapeutic system [where the system discussed using CT can be implemented with MRI in a corresponding role]), comprising: a magnetic resonance imaging system for acquiring images of a tissue in a subject (para. 40, 82, wherein the CT[MRI] machine is used for detecting the patient's breathing and the CT images and a breathing signal are collected at the same time and the collected CT images are marked with time information [phase] in the breathing cycle and then based on the respective phase information, all the CT images are respectively divided into groups to form 3D images over time [i.e., 4D CT or motion models]; para. 52, discussing controlling the radiation beam on the basis of the correlation relation between the characteristic signal and the external signal [surrogate signal] comprises sorting the CT images to obtain a 4D-CT image; para. 82, wherein the images may be MRI images); a surrogate respiratory apparatus for generating a surrogate respiratory signal of the subject contemporaneously with acquiring the images of the tissue (paras. 8, 49, wherein respiratory gated radiation therapy usually includes two modes. In the first mode, an interna! surrogate organ is used for detecting the motion of the lesion site, and a real-time imaging system, e.g., an X-ray imaging system, is used to provide the positional information of a tag for indicating the motion of the lesion site. In the second mode, externa! surrogates are used, and various external surrogates, e.g., a strainmeter bound to the patient's body, an air-bag, a real-time position management [RPM] module, can be used; para. 49, wherein because different external signal types [surrogate signal] may be used during the gated therapy, a most suitable internal image feature may be selected based on the external signal to generate a characteristic signal. For example, when the external signal [surrogate signal] is provided by a respiratory binding strip around the body, the characteristic signal obtained by using the body area feature can be well associated with [even identical with] the external signal [surrogate signal]; para. 52, discussing controlling the radiation beam on the basis of the correlation relation between the characteristic signal and the external signal [surrogate signal] comprises sorting the CT images to obtain a 4D-CT image; 
measuring a current external signal [surrogate signal] of the gated radiation therapy to determine a current respiratory phase; and controlling the radiation beam on the basis of the correlation relation of the current respiratory phase and a characteristic signal with the external signal [surrogate signal]. According to one embodiment, setting the gated radiation therapeutic system on the basis of the obtained 4D-CT image comprises setting the gated radiation therapeutic system on the basis of the obtained 4D-CT image and the characteristic signal); a radiotherapy treatment system configured to deliver radiotherapy treatment to the subject (para. 54, 58, 61, 64, 72, discussing control the radiation beam i.e., administering gated radiotherapy treatment] on the basis of the current respiratory phase and the correlation relation of the characteristic signal and the external signal [the motion model]); 
a computer system configured to: i) measure a position of the tissue in the images (para. 54, discussing the precise position of the lesion site in the particular phase can be determined through the 4D-CT image. In controlling the radiation beam, it is necessary to determine according to the correlation relation between the characteristic signal and the external signal [surrogate signal] whether the current respiratory phase is identical with or adjacent to the particular respiratory phase. When the patient is in the particular respiratory phase of the breathing cycle, the lesion site in the body is in a particular position. This particular position is in a therapeutic region [i.e., a region where the radiation reaches]. Only in the particular respiratory phase [or adjacent respiratory phase] corresponding to the particular position, can the radiation beam be emitted); ii) determine motion of the tissue using the images (para. 54, discussing the precise position of the lesion site in the particular phase can be determined through the 4D-CT image. In controlling the radiation beam, it is necessary to determine according to the correlation relation between the characteristic signal and the external signal [surrogate signal] whether the current respiratory phase is identical with or adjacent to the particular respiratory phase. When the patient is in the particular respiratory phase of the breathing cycle, the lesion site in the body is in a particular position. This particular position is in a therapeutic region [i.e., a region where the radiation reaches]. Only in the particular respiratory phase [or adjacent respiratory phase] corresponding to the particular position, can the radiation beam be emitted); iii) correlate the motion of the tissue and the surrogate respiratory signal using a respiratory motion model(para. 54, 58, 64, discussing the precise position of the lesion site in the particular phase can be determined through the 4D-CT image. In controlling the radiation beam, it is necessary to determine the correlation relation between the characteristic signal and the external signal [surrogate signal] whether the current respiratory phase is identical with or adjacent to the particular respiratory phase (i.e., a motion model]. When the patient is in the particular respiratory phase of the breathing cycle, the lesion site in the body is in a particular position. This particular position is in a therapeutic region [i.e., a region where the radiation reaches}. Only in the particular respiratory phase [or adjacent respiratory phase] corresponding to the particular position, can the radiation beam be emitted; para. 61, wherein the characteristic signal based on the patient's body surface motion is provide [i.e., a motion model]); and iv) gate the radiotherapy treatment delivered to the subject using the motion model (paras. 54, 58, 61, 64, 72, discussing control the radiation beam i.e., administering gated radiotherapy treatment] on the basis of the current respiratory phase and the correlation relation of the characteristic signal and the external signal [the motion model].
Regarding claim 13, GE Medical discloses the system of claim 12 wherein the motion model includes a surrogate respiratory signal (paras. 8, 49, wherein respiratory gated radiation therapy usually includes two modes. In the first mode, an internal surrogate organ is used for detecting the motion of the lesion site, and a real-time imaging system, e.g., an X-ray imaging system, is used to provide the positional information of a tag for indicating the motion of the lesion site. In the second mode, external surrogates are used, and various external surrogates, e.g., a strainmeter bound to the patient's body, an air-bag, a real-time position management [RPM] module, can be used; para. 49, wherein because different externa! signal types [surrogate signal] may be used during the gated therapy, a most suitable internal image feature may be selected based on the external signal to generate a characteristic signal. For example, when the external signal [surrogate signal] is provided by a respiratory binding strip around the body, the characteristic signal obtained by using the body area feature can be well associated with [even identical with] the external signal [surrogate signal]) and a time derivative of the surrogate respiratory signal (paras. 8, 39, 40, 49, wherein the external signal [surrogate signal] over time is used to create the 4D motion model).
Regarding Claim 16, GE Medical discloses the system of claim 12 wherein the computer system is further configured to train the motion model using the images prior to correlating motion of the tissue and the surrogate respiratory signal(para. 8, 40, 49, discussing collected CT images are marked with time information in the breathing cycle [i.e., phase}, and then based on the respective phases, all the CT images are respectively divided into groups and three-dimensional CT images are reconstructed, wherein the three-dimensional images of the phases form a three-dimensional image sequence over time, i.e., 4D-CT [training the motion model)).
Regarding claim 23, GE Medical discloses the system of claim 12 wherein the magnetic resonance system is configured to acquire a stack of adjacent slices in a cyclic sequential fashion (paras. 46, 48, discussing the characteristic signals can be obtained before or after the CT images are acquired and sorted), and motion in each slice is separately correlated to the external surrogate (paras. 46, 48, 62, discussing the characteristic signals can be obtained before or after the CT images are acquired and sorted).

Allowable Subject Matter
Claims 3, 4, 7-11, 14, 15 and 17-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J LETT whose telephone number is (571)272-7464. The examiner can normally be reached Mon-Fri 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J LETT/Primary Examiner, Art Unit 2677